-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ONU in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, 
Allowable Subject Matter
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are in the record as following:
Jackson [US 7218648] discloses a method and system for send control data during inter-frame gap between the data frames.
Frenger [US 2011/0164661] discloses a device for inserting a control signal into unused resource block.
Sakamoto [US 2008/0138072] discloses a device for send user and control signal from ONU.
None of these references, taken alone or in any reasonable combination, teach the claims 1 and 12 such as identify one or more patterns of re-occurring and unused or unallocated frames or subframes; and select one or more frames or subframes within an identified pattern based on stored values for each frame and subframe, the values indicative of the probability that the selected frames or subframes may be re-occurring and unused or unallocated, for use as a part of one of the traffic windows based on the stored probability values, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive.
In response to pages 6-7, the applicant states that claim 22 is not a single means based on generic holder based on Rodime PLC v. Seagate Technology, Inc., 174 F.3d 1294,1302 Fed.Cir.1999), Personalized Media Communications, Inc., v. International Trade Commission, 161 F.3d 696, 703-705 (Fed.Cir.1998), and has a reasonably well understood meaning in the art, Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580,1583 (Fed.Cir.1996), Personalized Media Communications, LLC v. International Trade Commission, 761 F.3d at 704-705 because the applicant claims as following transmit ultra-low latency (ULL) traffic during an in-band time period traffic window (“traffic window”) scheduled to correspond to a time period that does not substantially, adversely affect the transmission of the ULL traffic, the traffic window comprising one or more frames or subframes associated with stored values for each frame and subframe, the values indicative of the probability that the frames or subframes may be re-occurring and unused or unallocated.  In reply, After reviewing Rodime PLC v. Seagate Technology, Inc., 174 F.3d 1294,1302 (Fed.Cir.1999), Personalized Media Communications, Inc., v. International Trade Commission, 161 F.3d 696, 703-705 (Fed.Cir.1998), and has a reasonably well understood meaning in the art, Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580,1583 (Fed.Cir.1996), Personalized Media Communications, LLC v. International Trade Commission, 761 F.3d at 704-705, the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414